Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on March 11, 2021. Claims 4 and 11 have been canceled. Claims 1 and 8 have been amended. Claim 15 has been newly added. Claims 1-3, 5-10 and 12-15 are pending and presented for examination.


Claim Objections
Claim 8 is objected to because of the following informalities:  said claims recites “a wireless communication network comp at least one base station” in line 2 of the claim. For the purpose of examination, it has been interpreted to mean “a wireless communication network comprising at least one base station”. Appropriate corrections are required where applicable. 

Response to Argument(s)
	Applicant's argument(s) filed on March 11, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained.
In the remarks, the Applicant argues in substance that:
Fix in view of Li fail to disclose having a proxy server at said base station classify and insert label into each data packet according to a type of video frame corresponding thereto as recited in the context of claim 1.  
In response to argument(s):
Examiner respectfully disagrees. As previously stated in the advisory action mailed on February 10, 2021, there is no support for inserting a label into each data packet in the instant application disclosure which introduces a new matter issue. In fact, Paragraph [0015] states "The solution disclosed in EP 1619839 is not efficient since it requires that the information on the rank of a packet is communicated from the gateway to the base station with an additional 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “having a proxy server at said base station classify and insert a label into each data packet ….” in lines 6-7 of the claim. Upon further review of the instant application disclosure Paragraphs [0022] and [0089] disclose identifying the type (e.g., I, P, B) of each video frame of a received video content by a proxy server and classifying e.g., label, the data packets DP received from the content server according to the type of frames they correspond to. It is understood, as disclosed in said Paragraphs, that the received video content have been assigned frame types by the source and the function of the proxy server is to identify the video frame types and provide them to the scheduler. However, there is no explanation/description of inserting a label into each received data packet as claimed which constitutes a new matter. If it is believed that the instant application discloses “inserting a label”, it is requested that an indication is made, in the response, to where in the disclosure support for 
[0022] Applicant has found that if a proxy server is provided at the base stations, which identifies the type (e.g., I, P, B) of each video frame of a received video content, classifies the data packets storing such video frames according to the frame type, and if the scheduler schedules the radio resource by taking into account such data packet classification, the problems of the prior art solutions can be efficiently overcome.
[0089] According to an embodiment of the present invention, this is carried out by providing a proxy server at the application layer of the base station 115 which is configured to classify, e.g., label, the data packets DP received from the content server 110 according to the type of frames they correspond to, and provide such classified, e.g., labeled, data packets DP to the scheduler at the MAC sublayer, so that the scheduler may optimize the radio resource assignment by exploiting information from such data packet classification, e.g., labeling. 

	Claims 8 and 15 and rejected under the same rationale and reasoning as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fix et al “Fix”, US-PGPub No. 20160294956 in view of Li et al “Li”, US-PGPub No. 20160295265 and in further view of Dahod et al “Dahod”, US-PGPub No. 20140233413.
As per claim 1, Fix teaches a method of downloading video contents from a content server to a client through a base station of a wireless communication network (Fig. 1, Paragraph(s) [0018]; a content server 140 for delivering media content to caching proxy 151 for subsequent delivery to subscribers via 
having the content server send a video content in a sequence of data packets, each data packet comprising data corresponding to at least one portion of an encoded video frame (Paragraph(s) [0025], [0034-0035]);  
transmitting the data packets to the client by exploiting the radio resource assignment carried out by the scheduler (Fig. 7, Paragraph(s) [0018], [0028], [0037], [0042]).  
Since Fix discloses content scheduling server 130, caching proxy 151, base station 180 and device 181 as shown on Fig. 1, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to rearrange the content scheduling server 130 and caching proxy 151 to be placed in base station 180 to control delivery of video contents to device 181 especially since the video contents have been copied/downloaded to the caching server based on prediction engine determination (see – Paragraphs [0020], [0027-0028]).
Fix fails to explicitly disclose classifying each data packet according to the type of video frame it correspond to and having a scheduler at said base station assigning radio resources for the transmission of the data packets to the client based on the classification carried out by the proxy server. 
However, Li discloses classifying each data packet according to the type of video frame it correspond to (Fig. 9, Paragraph(s) [0063-0064]) and having a scheduler (Fig. 9 - element 906), at said base station assigning radio resources for the transmission of the data packets to the client based on the classification carried out by the proxy server (Paragraph(s) [0052], [0072], [0076]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix to include video content classifier as taught by Li to provide an efficient way for packet classification, queuing, dropping and scheduling of different types of video frame packets according to specific quality of service (QoS) parameters (see -Fig. 9, Paragraph [00062-0064]).
Fix in view of Li fail to explicitly disclose inserting label into each data packet according to a type of video frame corresponding thereto and having a scheduler at said base station assign radio resources 
However, Dahod discloses packet inspection processor 460 configured to perform a packet inspection on each data packet that is transmitted between the user equipment 404 “client” and the core network 408 in order to determine, for example the video frame type of the data packet in a video data bit-stream.  A video frame type may correspond to, for example, an I-frame, a P-frame, a B-frame, or the like in an encoded video data bit-stream. In some implementations, the packet inspection processor 460 may inspect the payload of a data packet to determine how the data packet should be assigned a resource block by the video frame scheduling processor 462 (Fig. 4, Paragraph(s) [0086]). In addition, Dahod discloses the video frame scheduling processor 462 may take into account the video frame type, the number of video frames in the data packet, the provider of the content, the user device type or profile information associated with the user, Quality of Service (QoS) requirements for the data packet, a Channel Quality Indication (CQI) determined by the base station 406, a buffer status report (BSR) of the UE buffer, a power headroom report (PHR) from the UE, Channel State Information (CSI), and/or the video frame type marking performed by the packet inspection processor to perform video frame aware scheduling.  In some implementations, the video frame scheduling processor 462 may allocate resources such that I-frames are transmitted more reliably than B-frames and/or P-frames (Paragraph(s) [0088]). Furthermore, Dahod illustrates in Fig. 7 the process of receiving data packets at a base station, inspecting them, determining video frame type and transmitting said data packets based on determined video frame type. Additionally, Dahod discloses in Paragraph [0079] a Deep Packet Inspection (DPI) function supported in the eNodeB inspects video frames in every packet and marks “labels” them based on frame type. For example, if the frame is an I-frame, it will be marked appropriately, and the scheduler can select a relatively conservative modulation coding scheme (MCS) while transporting it.  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix in view of Li to include data packets inspection element in the base station to mark/label video frame types prior to scheduling data packets transmission to provide an optimized way of sending video frames to users based on determined video frame type as taught by Dahod (see – Fig. 7, Paragraphs [0079], [0099]). 
As per claim 2, Fix fails to explicitly disclose wherein said type of video frame comprises Intra-coded picture frame type, Predicted picture frame type, and Bi-predictive picture frame type, said having the scheduler assign radio resources for the transmission of the data packets to the client  based on the classification carried out by the proxy server  comprises prioritizing the assignment of radio resources for the transmission of data packets which have been classified as corresponding to the Intra-coded picture frame type.  
However, Li wherein said type of video frame comprises Intra-coded picture frame type, Predicted picture frame type, and Bi-predictive picture frame type, said having the scheduler assign radio resources for the transmission of the data packets to the client  based on the classification carried out by the proxy server  comprises prioritizing the assignment of radio resources for the transmission of data packets which have been classified as corresponding to the Intra-coded picture frame type (Fig. 9, Paragraph(s) [0026], [0062-0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix to include video content classifier as taught by Li as explained in claim 1. 
As per claim 3, Fix teaches the method of claim 2, wherein said having a proxy server at said base station (Fig. 1 – see claim 1 rejection).
Fix fails to explicitly disclose classify each data packet according to the type of video frame corresponding thereto comprises: identifying the type of video frame the data packet corresponds to, and classifying said data packet according to the identified type of video.  
However, Li classifying each data packet according to the type of video frame corresponding thereto comprises: identifying the type of video frame the data packet corresponds to, and classifying said data packet according to the identified type of video frame (Fig. 9, Paragraph(s) [0062-0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix to include video content classifier as taught by Li as explained in claim 1.
As per claim 5, Fix fails to explicitly disclose classify each data packet according to the type of video frame corresponding to is carried out by the proxy server, which is located at the application layer of 
However, Li classify each data packet according to the type of video frame corresponding to is carried out by the proxy server, which is located at the application layer of the base station and the method further comprises having the proxy server deliver the classified data packets to the scheduler at the MAC layer of the base station (Paragraph(s) [0063], [0074-0076]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix to include video content classifier as taught by Li as explained in claim 1. 
As per claim 6, Fix fails to explicitly disclose wherein:  
the classified data packets corresponding to a same video content are arranged in a corresponding transmission queue which is assigned to a corresponding radio bearer, the method further comprising having the scheduler  divide radio bearers corresponding to different video contents into a first priority group and into a second priority group, wherein5Attorney Docket No. 523162US Preliminary Amendmentthe first priority group comprises radio bearers whose corresponding transmission queues have a corresponding head of line data packet which is classified as corresponding to the Intra-coded picture frame type; the second priority group comprises the remaining radio bearers.  
However, Li wherein the classified data packets corresponding to a same video content are arranged in a corresponding transmission queue which is assigned to a corresponding radio bearer (Paragraph(s) [0023], [0064]), the method further comprising having the scheduler divide radio bearers corresponding to different video contents into a first priority group and into a second priority group (Paragraph(s) [0073]), wherein5Attorney Docket No. 523162US Preliminary Amendmentthe first priority group comprises radio bearers whose corresponding transmission queues have a corresponding head of line data packet which is classified as corresponding to the Intra-coded picture frame type (Paragraph(s) [0073], [0076]); the second priority group comprises the remaining radio bearers (Paragraph(s) [0075]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix to include video content classifier as taught by Li as explained in claim 1. 
As per claim 7, Fix fails to explicitly disclose wherein said having the scheduler assign radio resources for the transmission of the data packets to the client based on the classification carried out by the proxy server comprises prioritizing the assignment of radio resources to radio bearers belonging to the first priority group.  
However, Li wherein said having the scheduler (Fig.9 – element 906, Paragraph(s) [0063]) assign radio resources for the transmission of the data packets to the client  based on the classification carried out by the proxy server  comprises prioritizing the assignment of radio resources to radio bearers belonging to the first priority group (Paragraph(s) [0061], [0073).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix to prioritize transmission of various types of video frames according to specific quality of service (QoS) parameters (see Li – Fig. 9, Paragraph [00062-0064]). 
Claims 8-10 are rejected under the same rationale as claims 1-3.
Claims 12-14 are rejected under the same rationale as claims 5-7.
As per claim 15, Fix in view of Li fail to explicitly disclose wherein the label inserted into each data packet is based on an encoding algorithm used to encode content included in the sequence of data packets.
However, Dahod discloses packet wherein the label inserted into each data packet is based on an encoding algorithm used to encode content included in the sequence of data packets (Paragraph(s) [0077]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Fix in view of Li to include the feature of marking each data packet based on encoded algorithm as defined by the Advanced Video Coding H.264 standard to provide an efficient way of transmitting video content over communication networks (see Dahod – Fig. 7, Paragraphs [0079], [0099]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454